DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-8  in the reply filed on 06/01/2021  is acknowledged.
Claims 1-6 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.

A preliminary amendment was filed on 03/17/2020.

Specification
The disclosure is objected to because of the following informalities: “The Description of the Drawings” should be amended to a “Brief Description of the Drawings”.  
Appropriate correction is required.


Information Disclosure Statement
An information disclosure statement was filed on 03/1/2020.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of U.S. Patent No. 10,537,015 (US’014). Although the claims at issue are not identical, they are not patentably distinct from each other because US’014 claims a composition made by the same method. While the claims refer to a pharmaceutical composition, a composition is a composition whatever its intended use. There is no limitation to differentiate the compositions, aside from this intended use. As such, those of ordinary skill would have found it well within their skill to claim the instant composition given the claims of US’014. The instantly claimed composition would have been obvious to one of ordinary skill in the art at the time of filing given the claims of US’014.

Claims 7 and 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-9 of copending Application No. 16/335,904 (US’904) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US’014 claims a composition made by the same method. While the claims refer to a pharmaceutical composition, a composition is a composition whatever its intended use. There is no limitation to differentiate the compositions, aside from this intended use. As such, those of ordinary skill would have found it well within their skill to claim the instant composition given the claims of US’904. The instantly claimed composition would have been obvious to one of ordinary skill in the art at the time of filing given the claims of US’904.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7-8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of copending Application No. 16/464,180 (reference application) (US’180). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
US’180 claims a cosmetic composition made by the same method as claimed instantly. While it is noted that the energy range is halved, it is still within the range claimed instantly, and should produce the same composition. The burden is on applicant to show that the instantly claimed range would produce a different cosmetic composition from the range set out in US’180. The compositions are considered the same invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by O’Keefe (US PGPUB US 2012/0089084) in view of Zemel  (US PGPUB 2013/0345620)
	O’Keefe discloses a method of making liquid based plasma which can be used to treat skin conditions, and therefore can be considered a cosmetic composition (see Abstract). The plasma is formed by filling a generator with liquid, and applying a voltage of 12.5 kV at a frequency of about 100 kHz [.0051], which generates the plasma [0022 – 0025]. O’Keefe differs only in the range of kHz used in the process.
	In a patent related to a method of producing a liquid plasma, Zemel teaches a method using a voltage of 10-50 kV [0082], at a frequency of 10-50 kHz [0031]. It would therefore be well within the skill of the ordinary practitioner to use the method taught by O’Keefe, and modify it with the range of Zemel, which overlaps with the entire claimed range. Those using this modification would have a reasonable expectation of producing a composition with similar cosmetic properties. The instantly claimed cosmetic composition would have therefore been obvious to one of ordinary skill in the art at the time of filing given the teachings of O’Keefe in view of Zemel.

Conclusion
	No claims are allowed.






					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz